Citation Nr: 1312949	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  05-24 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a separate initial rating for right knee instability from September 26, 2003, to December 9, 2010.

2.  Entitlement to an initial rating in excess of 20 percent for right knee instability as of December 10, 2010. 

3.  Entitlement to a separate initial rating for left knee instability from September 26, 2003, to August 6, 2007.

4.  Entitlement to an initial rating in excess of 10 percent for left knee instability as of December 10, 2010.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee (right knee arthritis) from September 26, 2003, to August 6, 2007.

6.  Entitlement to an initial rating in excess of 20 percent for right knee arthritis from August 7, 2007, to December 9, 2010. 

7.  Entitlement to an initial rating in excess of 20 percent for right knee arthritis as of December 10, 2010.

8.  Entitlement to an initial rating in excess of 10 percent for DJD of the left knee (left knee arthritis) from September 26, 2003, to December 9, 2010.

9.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis as of December 10, 2010.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active military duty from May 1969 to November 1970. 

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, granting service connection for a low back disorder and assigning an initial evaluation of 20 percent for that disorder.  The appeal also arises from a July 2004 RO rating decision granting service connection for bilateral knee disorders and assigning a 10 percent evaluation for each, while denying an increased evaluation for residuals of fracture of the left distal fibromyalgia, rated 10 percent disabling. 

In July 2005, the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ).  In his March 2007 substantive appeal, he withdrew that hearing request and requested a hearing before a hearing officer at the RO.  The Veteran was scheduled to appear for an RO hearing in June 2007.  However, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.  

In a May 2008 rating decision, the Veteran was assigned a 100 percent total disability rating based on convalescence following spinal fusion surgery in November 2007, for the period from November 19, 2007, through February 29, 2008.  A 20 percent evaluation was continued for the Veteran's low back disorder beginning March 1, 2008.  An increased, 20 percent, rating was assigned for the Veteran's right knee arthritis, from August 7, 2007.  

In October 2010, the Board denied an increased rating for the Veteran's low back disability prior to December 1, 2006; granted a temporary total rating from December 1, 2006, to November 17, 2007, and granted an increased, 40 percent, rating from March 1, 2008.  The Board also granted separate 10 percent rating for incomplete paralysis of the right sciatic nerve from December 23, 2004.  The Board denied an increased rating for residuals of the left distal fibula fracture prior to November 2, 2006, and granted an increased, 20 percent, rating as of November 3, 2006.  The Board remanded the knee claims for further development and consideration. 

A March 2012 RO decision granted service connection for right knee instability, and assigned a 20 percent rating, and granted service connection for left knee instability, and assigned a 10 percent rating, each effective December 10, 2010.  

In April 2012, the Veteran submitted additional evidence in support of his appeal; in May 2012 written argument, his representative waived initial RO consideration.  

The Board notes that the issue of entitlement to TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected multiple knee disabilities, the issue of entitlement to TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From September 26, 2003, to December 9, 2010, the preponderance of the evidence shows that the Veteran's right knee instability is manifested by, at most, mild lateral instability

2.  As of December 10, 2010, the preponderance of the evidence shows that the Veteran's right knee instability is manifested by, at most, moderate lateral instability. 

3.  From September 26, 2003, to December 9, 2010, the preponderance of the evidence shows that the Veteran's left knee instability is manifested by, at most, mild lateral instability.

4.  As of December 10, 2010, the preponderance of the evidence shows that the Veteran's left knee instability is manifested by, at most, mild lateral instability.

5.  From September 26, 2003, to August 6, 2007, the preponderance of the evidence shows that the Veteran's right knee arthritis is manifested by, at most, noncompensable loss of flexion with pain; extension was normal. 

6.  From August 7, 2007, to December 9, 2010, the preponderance of the evidence shows that the Veteran's right knee arthritis is manifested by, at most, noncompensable loss of flexion with pain; extension was normal. 

7.  As of December 10, 2010, the preponderance of the evidence shows that the Veteran's right knee arthritis is manifested by flexion to 25 degrees with pain; extension was normal.   

8.  From September 26, 2003, to December 9, 2010, the preponderance of the evidence shows that the Veteran's left knee arthritis is manifested by, at most, flexion to 45 degrees with pain; extension was normal. 

9.  As of December 10, 2010, the preponderance of the evidence shows that the Veteran's left knee arthritis is manifested by flexion of less than 45 degrees but more than 30 degrees when functional loss due to pain is considered; extension was normal.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for right knee instability from September 26, 2003, to December 9, 2010, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257(2012). 

2.  The criteria for a rating in excess of 20 percent for right knee instability as of December 10, 2010, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257(2012). 

3.  The criteria for a rating of 10 percent for left knee instability from September 26, 2003, to December 9, 2010, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257(2012). 

4.  The criteria for a rating in excess of 10 percent for left knee instability as of December 10, 2010 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257(2012). 

5.  The criteria for a rating in excess of 10 percent for right knee arthritis from September 26, 2003, to August 6, 2007, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012). 

6.  The criteria for a rating in excess of 20 percent for right knee arthritis from August 7, 2007, to December 9, 2010, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012).

7.  The criteria for a rating of 30 percent for right knee arthritis as of December 10, 2010, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2012).

8.  The criteria for a rating in excess of 10 percent for left knee arthritis from September 26, 2003, to December 9, 2010, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2012). 

9.  The criteria for a rating of 20 percent for left knee arthritis as of December 10, 2010, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
 
The present case involves "downstream" issues, as the initial claim for service connection was granted in the rating decision on appeal, and the appellant disagrees with the evaluations assigned.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board remanded this claim in October 2010 obtain an examination to determine the severity of his knee disabilities.  This examination was conducted in December 2010.  The Board therefore is satisfied there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Factual Background 

A VA joints examination was conducted in June 2004.  The Veteran complained of bilateral knee pain and giving way.  Examination showed anterior and posterior drawer and McMurray signs were negative bilaterally.  Bilateral knee extension was to zero degrees, and bilateral flexion was to 100 degrees.  Three repetitions of knee movement caused pain.  The diagnosis was bilateral knee DJD, right greater than left.  

A VA joints examination was conducted in December 2004.  Bilateral knee extension was to zero degrees, and bilateral flexion was to 140 degrees.  No knee collateral or cruciate disability was found, and associated ligament tests were negative.  The diagnosis was moderate to severe bilateral knee DJD.  The examiner noted the possibility of a meniscus tear even though the associated ligament tests were negative.

A VA joints examination was conducted in March 2006.  Right knee extension was zero to zero degrees without pain and with no limitation of motion on repetitive use or against strong resistance.  Right knee flexion was zero to 80 degrees with pain from 70 to 80 degrees, and limitation of motion from 80 degrees to 90 degrees due to pain.  Left knee extension was zero to zero degrees without pain and with no limitation of motion on repetitive use or against strong resistance.  Left knee flexion was zero to 100 degrees with pain from 90 to 120 degrees, and limitation of motion to 120 degrees due to pain.  No knee instability was noted.  

A private physical therapy initial evaluation note dated in November 2006 noted that bilateral knee range of motion and strength was within full limits.  

A VA bones examination was conducted in June 2007.  Bilateral knee motion was zero to zero degrees extension with pain from zero to zero degrees; and zero to 120 degrees flexion with pain from 110 to 120 degrees.  There was no additional limitation of motion after three movements of the knees.  Bilateral knee effusion, instability, and giving way were noted.  There was no dislocation or subluxation.  

On August 7, 2007, a routine VA right knee magnetic resonance imaging (MRI) found large full thickness cartilaginous defects involving the medial compartment of the right knee, and a complex tear of the body and the post horn of the medial meniscus.  An increased, 20 percent, rating for the Veteran's right knee arthritis was subsequently granted based on these findings.  

A private treatment note dated in October 2007 noted that right knee range of motion was 7 to 115 degrees, varus deformity, and McMurray test was positive.  Left knee had mild medial joint line tenderness, and very mild varus deformity.  

A VA joints examination was conducted in January 2009.  Examination of the right knee found no instability, locking, effusion, or dislocation.  Examination of the left knee found no instability or ligament abnormality.  Right knee flexion was zero to 110 degrees with pain due to repetitive movement limiting the motion to 85 degrees.  Right knee extension was normal and there was no limitation of motion to 85 degrees due to repetitive movement.  Left knee flexion was zero to 130 degrees with no limitation after repetitive movement.  Left knee extension was normal and there was no additional limitation of motion due to repetitive movement.  

A VA joints examination was conducted on December 10, 2010.  Right knee flexion was zero to 25 degrees.  Left knee flexion was zero to 45 degrees.  Bilateral extension was normal.  There was objective evidence of pain on bilateral motion.  However, there was no objective evidence of pain or additional limitation of motion due to repetitive movement.  The examiner noted that the Veteran had moderate instability of the right knee and mild instability of the left knee.  

III.  Analysis

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The knee can be rated under Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 4.71a.  Assigning multiple ratings for the Veteran's bilateral disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  However, the RO has already assigned separate ratings for bilateral knee instability and degenerative arthritis of the knees under Diagnostic Codes 5257 and 5010.  VAOPGCPREC 23-97 (1997).  See also Esteban, 6 Vet. App. at 261 (1994) (separate disabilities arising from a single disease entity are to be rated separately); but see 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  


A.  Knee Instability

The Veteran is in receipt of service connection for right knee instability, rated 20 percent disabling, and left knee instability, rated 10 percent disabling, effective December 10, 2010, under Diagnostic Code 5257.  

Diagnostic Code 5257 provides ratings for impairment of the knee when there is evidence of slight (10 percent), moderate (20 percent), or severe (30 percent) recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

1.  From September 26, 2003, to December 9, 2010

The Veteran has complained of bilateral knee instability since he applied for service connection for a bilateral knee disability on September 26, 2003.  As noted above, medical personnel have also observed this symptom.  Therefore, the Veteran is entitled to separate ratings for this bilateral knee instability from the beginning of the appeal period.  

The Veteran is entitled to separate 10 percent ratings for each knee.  He is not entitled to  higher, 20 percent, rating for either as moderate knee instability has not been shown during this period for either knee.  

2.  From December 10, 2010 

The Veteran's right knee instability was characterized as moderate and his left knee instability was characterized as mild on December 10, 2010 VA examination.  

The evidence is insufficient to show severe recurrent subluxation or lateral instability of the right knee or moderate recurrent subluxation or lateral instability of the left knee under Diagnostic Code 5257.  There is no evidence of record which shows that the Veteran's bilateral knee instability is more than moderate regarding the right knee and mild regarding the left knee.  Thus, increased ratings are not warranted. 

At no time during this appeal period, has the disabilities been more or less disabling than as currently rated.  The preponderance of the evidence is against these claims; there is no doubt to be resolved; and increased ratings are not warranted. 

B.  Knee Arthritis

As in this case, the Veteran's bilateral knee arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with X-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.

The Rating Schedule provides compensable ratings for limitation of flexion of the leg when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings for limitation of extension of the leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a , Diagnostic Code 5261.  Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59,990 (2004). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

1.  From September 26, 2003, to December 9, 2010 

Regarding the right knee, none of the evidence of record show that the Veteran has manifested compensable loss of flexion or any loss of extension.  Therefore, increased ratings of 10 and 20 percent are not warranted from September 26, 2003, to August 6, 2007 or August 7, 2007, to December 9, 2010, respectively.  

Consideration has been given to whether higher ratings are warranted for the service-connected bilateral knee disabilities based on functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  There is no objective evidence that pain on use of either knee joint results in limitation of motion to a degree which would support a higher rating for either knee at any time during the appeal period.  

At no time during the appeal, has the disabilities been more or less disabling than as currently rated.  The preponderance of the evidence is against these claims; there is no doubt to be resolved; and increased ratings are not warranted.  

2.  From December 10, 2010 

The December 10, 2010, VA examination found right knee flexion from zero to 25 degrees with pain, and this finding warrants a 30 percent, rating.  As this rating represents the maximum disability rating available under Diagnostic Code 5260 for limitation of knee flexion, consideration of functional loss due to pain is not required.  Johnson v. Brown, 10 Vet App 80 (1997).  Right knee extension was normal.  

The December 10, 2010, VA examination found left knee flexion from zero to 45 degrees, and this finding, standing alone, warrants a 10 percent rating.  However, the examiner also noted objective evidence of pain on motion, which would, under certain circumstances limit his left knee flexion to less than 45 degrees, and thus a 20 percent, rating is warranted.  See 4.40, 4.45, 4.59; DeLuca.  Entitlement to an even higher, 30 percent, rating is not warranted as objective evidence of pain or functional loss has not resulted in loss of left knee flexion to 15 degrees.  No additional loss of function shown after repetitive motion.  Thus, loss of flexion limited to 30 degrees even considering painful motion has not been approximated.   

D.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the symptoms related to the Veteran's knee disabilities.  They are productive of pain, instability, limitation of motion, and functional impairment, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's knee disabilities and referral for consideration of extraschedular rating is not warranted.  However, referral for TDIU is warranted.  


ORDER

A rating of 10 percent for right knee instability from September 26, 2003, to December 9, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A rating in excess of 20 percent for right knee instability from December 10, 2010, is denied. 

A rating of 10 percent for left knee instability from September 26, 2003, to December 9, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A rating in excess of 10 percent for left knee instability from December 10, 2010 is denied. 

A rating in excess of 10 percent for right knee arthritis from September 26, 2003, to August 6, 2007, is denied. 

A rating in excess of 20 percent for right knee arthritis from August 7, 2007, to December 9, 2010, is denied.

An increased, 30 percent, rating for right knee arthritis from December 10, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A rating in excess of 10 percent for left knee arthritis from September 26, 2003, to December 9, 2010, is denied. 

An increased, 20 percent, rating for left knee arthritis from December 10, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

For the reasons outlined below, a remand is necessary for purposes of further development with respect to the Veteran's claim of entitlement to TDIU.  The Veteran meets the combined schedular rating for TDIU under 38 C.F.R. § 4.16(a) (2012).  See also 38 C.F.R. § 4.25 (2012).  

VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c) (2012).  Pursuant to VA's duty to assist VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities separately or in combination render him unable to secure or follow a substantially gainful occupation.  Soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In light of the record, the Board finds that a retrospective medical opinion addressing the level of occupational impairment from the Veteran's service-connected disabilities, since September 26, 2003, would be most helpful in determining the appropriate effective date for the grant of the TDIU.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

None of the VA examination reports on file adequately address the question of whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012). 

Further, unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice under VCAA, obtaining any pertinent outstanding treatment records, and obtaining a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  After all appropriate development has been completed the Veteran's TDIU claim should be adjudicated based on all evidence of record.

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records not on file.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any private treatment records not on file and pertaining to the TDIU claim should also be obtained prior to any examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU and VA's and the Veteran's responsibilities to provide evidence and information in support these claims.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder. 

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities relevant to the claim for TDIU.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment not already in the claims file, to specifically include such records from the VA including records stored on Virtual VA but not in the claims file, and associate all obtained records (paper copies) with the claims folders.

3.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran describing their impressions regarding the impact of his service-connected disabilities on his ability to work. 

4.  After completion of the above development, schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, to determine entitlement to TDIU.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, have rendered him unable to secure or follow a substantially gainful occupation at all times since September 26, 2003.  

In offering this impression, the examiner must take into consideration the Veteran's level of education, training and previous work experience.  

For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (1) bilateral knee instability; (2) bilateral knee arthritis; (3) fracture of the left distal fibula; (4) lumbar spine disability; and (5) right lower extremity radiculopathy. 

The claims folder, and any newly associated evidence, must be made available to and reviewed by the examiner in conjunction with the examination report.  The examiner should conduct any appropriate tests and studies required.  

All findings and conclusions, and the rationale for all opinions expressed by the examiner should be provided in a legible report.

5.  Adjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


